Citation Nr: 1029684	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a bilateral wrist 
condition, to include chronic strain and ganglion cysts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to September 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In her VA Form 9, received in April 2007, the Veteran requested a 
Travel Board hearing at the local RO before a member of the 
Board.  However, in correspondence dated in October 2007, the 
Veteran withdrew her request for a personal hearing.  38 C.F.R. 
§ 20.704(e) (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's claim for a bilateral wrist disability, to 
include chronic strain and ganglion cysts, has been obtained.

2.  Any currently diagnosed left or right wrist disability, to 
include chronic strain and/or ganglion cysts, is not 
etiologically linked to the Veteran's service or any incident 
therein.


CONCLUSION OF LAW

A bilateral wrist disability, to include chronic strain and 
ganglion cysts, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for a bilateral wrist disability, to include chronic 
strain and ganglion cysts, the Board observes that the RO issued 
VCAA notice to the Veteran in September 2005 and May 2006 letters 
which informed her of the evidence generally needed to support 
claims of entitlement to service connection; what actions she 
needed to undertake; and how the VA would assist her in 
developing her claim.  The May 2006 letter also informed her of 
the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2005 VCAA notice was issued prior to the March 2006 
rating decision from which the instant appeal arises.  Although 
the May 2006 VCAA notice letter was provided to the Veteran after 
her claim was adjudicated, the subsequent readjudication of the 
claim has cured any defect with regard to the time of notice.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided with several opportunities 
to submit evidence and argument in support of her claim.  
Therefore, the Board finds that any defect with respect to the 
timing of the receipt of the VCAA notice requirements for her 
claim is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records 
and the Veteran's written contentions regarding the circumstances 
of her bilateral wrist disability, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

With respect to the VA compensation examinations provided the 
Veteran in January 2006 and June 2006, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds that 
the January 2006 and June 2006 VA orthopedic examinations, with 
the August 2006 addendum, providing opinions regarding whether 
the Veteran has a currently diagnosed bilateral wrist disability 
and whether her diagnosed bilateral wrist disability, to include 
chronic strains and ganglion cysts, is etiologically related to 
her service or any incident therein are adequate as the opinions 
were based on a review of the Veteran's claims file, which 
included her service treatment records, private treatment 
records, and VA treatment records.  The examiners outlined the 
Veteran's history and gave opinions based on the pertinent 
evidence of record.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran contends that her currently diagnosed bilateral wrist 
disability, to include chronic strain and ganglion cysts, was 
either incurred or aggravated during her military service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition under section 1111 of the statute 
for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable".  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).  Concerning clear and unmistakable evidence that the 
disease or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.  In this regard, temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence to show increased 
disability for the purposes of determinations of service 
connection based on aggravation unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; i.e., that she experienced 
left and right wrist pain on several occasions during her 
service.  Charles v. Principi, supra. (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  However, as a layman without proper medical 
training and expertise, the Veteran is not competent to provide 
probative medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Moreover, competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

The Board observes that the service treatment records show the 
Veteran reported a history of a cyst in her March 1990 report of 
medical history.  The accompanying enlistment medical examination 
report shows that clinical evaluation of the upper extremities 
was normal.  In November 1993, the Veteran reported a 2-week 
history of intermittent left wrist pain with no known trauma.  
Examination revealed a scar over the dorsum of the left wrist 
from a previous ganglion cyst at age 8.  At that time, there was 
full range of motion in the left wrist, with no 
swelling/bruising.  The assessment was possible recurrence of a 
left ganglion cyst.  A December 1993 treatment record notes the 
Veteran's left wrist pain had persisted for 2 months with no 
known trauma.  The assessment again included possible recurrence 
ganglion cyst and also included possible calcification in the 
wrist.  In October 1994, the Veteran initially complained of 
right wrist pain.  At that time she reported a history of 
bilateral ganglion cysts with removal of a left wrist cyst.  The 
assessment was right wrist ganglion cyst.  A December 1994 re-
enlistment report of medical history shows the Veteran's history 
of bilateral ganglion cysts status post removal of left wrist 
with no sequelae.  The accompanying medical examination report, 
while noting the left wrist surgical incision scar, noted that 
clinical evaluation of the upper extremities was normal.  A 
February 1997 treatment record notes the Veteran's history of 
intermittent left wrist pain in the last year.  The assessment 
was left wrist strain.  There is no further treatment records 
regarding either wrist and there is no separation examination 
report of record.

Initially, the Board finds that the presumption of soundness is 
applicable in this case to the Veteran's bilateral wrist 
disability, to include strains and ganglion cysts; because the 
Veteran's March 1990 induction physical examination did not show 
any abnormalities of the upper extremities or a left wrist 
surgical scar, despite the vague medical history of a cyst.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, since no 
left or right wrist disability was noted on entrance, the Veteran 
is entitled to a rebuttable presumption of soundness.  

However, with regard to diagnosed left wrist ganglion cyst, the 
Board finds that the most probative evidence of record 
constitutes clear and unmistakable evidence that a left wrist 
ganglion cyst, existed prior to service entrance.  Service 
treatment records consistently note the Veteran's history of the 
surgical removal of a left wrist ganglion cyst prior to service 
and the December 1994 examination report notes the surgical 
incision scar on the left wrist.  Therefore, the Board finds that 
the evidence of record indicates that the Veteran's diagnosed 
left wrist ganglion cyst and resultant surgical left wrist scar 
clearly and unmistakably existed prior to service.

Moreover, the Board finds that the record in this case contains 
clear and unmistakable evidence that the Veteran's pre-existing 
left wrist ganglion cyst and surgical scar were not aggravated 
during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VAOPGCPREC 3-2003.  In this regard, while the 
Veteran clearly experienced left wrist pain as early as December 
1993, and the possibility of a recurrent left ganglion cyst was 
discussed, there is no objective evidence of a recurrent left 
wrist ganglion cyst during the Veteran's service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  

The evidence of record further indicates that the Veteran sought 
private treatment for diagnosed De Quervain's tenosynovitis of 
the right wrist in August 2001 and was initially treated for 
diagnosed left wrist tendonitis in June 2005.   She underwent 
left wrist surgery in June 2006 for excision of a left wrist mass 
and arthroscopic debridement of a triangular fibrocartilage tear.  

While the evidence reveals that she currently suffers from a 
bilateral wrist disability, to include chronic strain and 
ganglion cysts, the Board finds that the preponderance of the 
competent evidence of record does not etiologically link the 
Veteran's current disability to her service or any incident 
therein.  Initially, although the Veteran is competent to give 
evidence about what she experienced; i.e., that she experienced 
bilateral wrist pain in service and that she currently has a 
diagnosed bilateral wrist disability, the Board notes that the 
January 2006 VA examiner found no bony disease of the right wrist 
and diagnosed calcific density of the left wrist, likely related 
to "cyst removed prior to her enlistment and subsequently opines 
that the Veteran's bilateral wrist pain/chronic strain is more 
likely related to post-service work activities as she did not 
have symptoms after her military experience until pushing the 
1000 pound cart at her place of employment.  Likewise, the June 
2006 VA examiner noted that the Veteran had a left wrist ganglion 
cyst status post surgery prior to her active military service, 
with no evidence of a left wrist ganglion during her military 
service, and a recurrent ganglion cyst of the left wrist at the 
time of the examination.  The examiner opined that the Veteran's 
left wrist strain in active military service did not permanently 
aggravate her pre-existing ganglion cyst.  The examiner further 
noted that a right wrist ganglion cyst was noted during the 
Veteran's active military service in 1994 without recurrence.  
The examiner further opined that there was no evidence that the 
Veteran's right wrist condition was permanently related to her 
service.  In August 2006, the June 2006 examiner offered 
clarification of the examination results.  The examiner noted 
that the evidence showed the Veteran had a left wrist strain 
during service without evidence of a recurrent left wrist 
ganglion during service.  The examiner further opined that the 
evidence did not show that a currently diagnosed left wrist 
ganglion was related to the Veteran's service.  Likewise, the 
examiner noted that the Veteran had a right wrist ganglion cyst 
during service in 1994 without evidence of recurrence and she 
also had a right wrist strain related to her ganglion cyst and 
overuse during active military service.  The examiner opined that 
the Veteran's current right wrist strain is secondary to overuse, 
related to ganglion cyst condition of the left wrist, and 
unrelated to active military service.  The examiner concludes 
that it is therefore unlikely that her current right wrist 
condition is related to active military service.  There is no 
medical opinion of record etiologically linking her current 
bilateral wrist disability to her service.  As noted above, the 
medical evidence of record indicates that the Veteran was treated 
for acute and transitory left and right wrist complaints in 
service, diagnosed as bilateral strains and, as a right wrist 
ganglion on one occasion in 1994, and the objective evidence 
indicates that she was initially diagnosed with a current right 
wrist disability in August 2001, almost 3 years after her 
discharge, and a left wrist disability in June 2005, almost 7 
years after her discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's disability and her time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Moreover, her current bilateral wrist disability has 
been etiologically linked to post-service work-related activities 
by the January 2006 VA examiner.  Further, the August 2001 and 
June 2005 private treatment records also indicate histories of 
wrist pain of short duration with no particular injuries and a 
January 2006 private consultation report notes the Veteran's work 
required her to do "multiple repetitive power grip activities."  
VA requested the Veteran submit evidence etiologically linking 
her current bilateral wrist disability to her service or any 
incident therein.  However, she has not submitted any medical 
evidence etiologically linking her current bilateral wrist 
disability to her service or any incident therein.  Therefore, 
the Board determines that the preponderance of the evidence is 
against service connection for a bilateral wrist disability, to 
include chronic strain and ganglion cysts.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  


ORDER

Service connection for a bilateral wrist disability, to include 
chronic strain and ganglion cyst is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


